Citation Nr: 1010419	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  07-19 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for esthesioneuroblastoma 
with loss of smell, to include as secondary to exposure to 
Agent Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1984 to May 1987.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The case was previously before the 
Board in December 2008 and was remanded for further 
development.  The Board is satisfied that there has been 
substantial compliance with the remand directives and the 
Board may proceed with review of the issues decided herein.  
Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran presented testimony at a Board hearing before the 
undersigned Veterans Law Judge in October 2008.  A transcript 
of the hearing is associated with the Veteran's claim folder.


FINDINGS OF FACT

1.  There is no presumption of exposure to herbicides for 
Veteran's who were stationed on Johnston Island, and the 
evidence does not establish that the Veteran came into direct 
contact with herbicides while serving on the island.  

2.  Esthesioneuroblastoma did not begin in service or within 
one year of separation and has not been shown by competent 
medical evidence to be related to any incident of service, to 
include exposure to herbicides or other chemicals.




CONCLUSION OF LAW

The criteria for service connection for esthesioneuroblastoma 
with loss of smell are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 1137, 5107 (West 2002), 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by 
letters dated in August and October 2005 and January 2006, 
which substantially complied with the notice requirements.  
Complete notice was sent in May 2006, and the claim was 
readjudicated in an April 2007 statement of the case and 
supplemental statements of the case in October 2007 and 
January 2010.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, and afforded the appellant 
the opportunity to give testimony before the Board.  The 
Board notes that no VA examination was conducted to obtain an 
opinion as to the etiology and severity of the Veteran's 
claimed cancer.  In disability compensation claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 
C.F.R. § 3.159(c)(4)(i).  The types of evidence that 
"indicate" that a current disability "may be associated" 
with military service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

This standard is not met in the present case because there is 
no indication that the disability may be associated with 
military service.  The evidence does not indicate that the 
Veteran was exposed to herbicides in service, and the claimed 
cancer is not of a type that may be presumed to be caused by 
herbicide exposure.  38 C.F.R. §§ 3.307, 3.309.  No medical 
evidence has suggested a causal relationship between the 
claimed cancer and service, to include exposure to any 
chemicals, and the Veteran has not reported continuous 
symptomatology of cancer since the time of his military 
service.  The first occurrence of a tumor noted in his 
medical records is in 2005, eighteen years after separation.  
Therefore, VA was not required to conduct an examination.

All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  
VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Service Connection for Esthesioneuroblastoma with Loss of 
Smell

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection there must be 
competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

Service connection for certain diseases, including malignant 
tumors, will be presumed to have been incurred in service if 
they are manifest to a compensable degree within the first 
year following active military service.  38 U.S.C.A. § 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 307(a)(3), 309(a).

The Veteran is seeking service connection for 
esthesioneuroblastoma, a rare cancer which he contends he 
developed as a result of exposure to Agent Orange (AO) in 
service.  His service treatment records do not show that the 
claimed cancer began in service, and he does not contend that 
his condition began in service or within one year of 
separation.  Private medical records which show that the 
Veteran was diagnosed with esthesioneuroblastoma in August 
2005.  Because the cancer began many years after service, the 
Veteran is not entitled to a presumption of service 
connection under 38 C.F.R. § 3.307(a)(3).  The basis of his 
claim is that he was exposed to herbicides in service and 
that his claimed cancer is a result of that exposure.  

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents (e.g. Agent Orange).  38 U.S.C.A. § 1116(f); 
38 C.F.R. § 3.307(a)(6)(iii).  The Department of Defense also 
acknowledges the use of herbicides in other areas during 
discreet time periods.  The presumption of herbicide exposure 
has been extended to specific units that served in those 
areas during those times.  See VHA Directive 2000-027 
(September 5, 2000).  When such a veteran contracts a disease 
associated with exposure to herbicides (listed in 38 C.F.R. 
§ 3.309(e)) that becomes manifest to a compensable degree 
within the time period specified in 38 C.F.R. 
§ 3.307(a)(6)(ii), the disease will be considered to have 
been incurred in service, even though there is no evidence of 
such a disease during the period of service.  


Notwithstanding the foregoing presumption provisions, a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 
155 (1997). Thus, presumption is not the sole method for 
showing causation. 

The Veteran did not have any service in Vietnam.  His service 
personnel records show that he was stationed on Johnston 
Island, where chemical weapons were stored and disposed of, 
from February 1986 to February 1987.  In his October 2008 
Board hearing, the Veteran testified that his duties were 
inside the containment area where he observed leaking barrels 
of chemicals.  Although he did not work directly with 
chemical agents, he testified that he worked in an area 
adjacent to the storage area and that he came into contact 
with the chemicals in the air and soil during his assignment.  
A March 1986 entry in his service medical records notes that 
he was medically qualified for duty in the "Red Hat" area.  
The Veteran also testified that he was present during a 
number of "chemical alarms" in the containment area, when 
chemical agents were detected in the air and all personnel 
were required to put on protective clothing and masks until 
the leak was identified and stopped.  He has submitted 
photographs showing that he was in an area of "chemical 
agent operations" in which protective equipment, including 
masks, were required.  The Veteran further reported that he 
spent time on the rifle range adjacent to the AO area, in 
which the coral bed had been excavated and exposed.  

The claims file contains a letter from former Congressman 
Lane Evans to a former Secretary of VA, in which he refers to 
a document published for the United States Air Force 
Occupational and Environmental Health Laboratory, entitled 
"Land Based Environmental Monitoring of Johnston Island - 
Disposal of Herbicide Orange."  He also refers to "An 
Ecological Assessment of Johnston Atoll."  Copies of these 
reports have been associated with the claims file.  

The Ecological Assessment states that during a redrumming 
operation sometime between 1972 and 1977, 250,000 pounds of 
AO leaked into the soil of the former storage site on the 
northwest corner of Johnston Island.  It also reports that 
the toxic dioxin isomer TCDD, a key ingredient in AO, was 
present in 28 percent of soil samples tested on Johnston 
Island in 1994, after the Veteran was stationed there.  The 
Secretary's response to the Congressman includes a fact sheet 
relating to AO on Johnston Island, which states that any AO 
that leaked was absorbed into the coral bed.  It implies that 
herbicide contamination was detected outside the AO storage 
area "in close proximity to the redrumming operation." 

Pursuant to the Board's December 2008 remand instructions, 
the RO contacted the Veterans Benefit Administration (VBA) to 
ascertain whether the Veteran may have been exposed to any 
herbicide agents while serving on Johnston Island.  VBA 
responded that herbicides were stored on Johnston Island 
beginning in 1971, when their use was terminated in Vietnam.  
Available information indicates that all herbicides were 
incinerated at sea between 1977 and 1979.  Contamination at 
that time was not widespread on the island but rather was 
confined to the storage yard, which was manned by civilians 
rather than military personnel.  See VA Adjudication 
Procedure Manual, M21-1MR, Part IV, sub ii, Chap 2, Sec C.  
Furthermore, soil samples from 1974 revealed a restricted and 
low level of AO contamination, and environmental testing in 
1978 showed minimal impact.  Therefore, there is no 
presumption of exposure to AO due to merely having been 
stationed on Johnston Island.  A veteran must show that he 
actually came in contact with herbicides.  In this case, the 
RO has determined that the Veteran was not stationed at 
Johnson Island during any spraying and was not involved in 
directly handling AO, since he did not arrive on the island 
until 7 years after all AO was reportedly removed.

After careful consideration, the Board concludes that the 
Veteran was not exposed to AO in service.  The Veteran did 
not testify that he had any first-hand knowledge of AO 
storage on the island.  Rather, he reported that he was told 
that AO was present and stored in an area in which he was not 
permitted to enter.  He testified that he had seen 
photographs of drums of AO on Johnston Island.  He also 
stated that he witnessed leaking drums of chemicals, but he 
did not indicate that he knew these chemicals to include AO.  
The Board finds that the official records indicating that 
herbicide storage on Johnston Island ended by 1979 is more 
persuasive than the Veteran's recollection of ambiguous 
events he witnessed or heard about more than 20 years ago.  
In any event, the Board notes that esthesioneuroblastoma is 
not a condition that is presumptively due to herbicide 
exposure.  See 38 C.F.R. § 3.309(e).  In fact, it has been 
determined specifically that there is no positive associate 
between herbicide exposure and nasal and nasopharyngeal 
cancers.  See VA Adjudication Procedure Manual¸ M21-1MR, Part 
IV, Sub ii, Chapter 2, Section J.  As the weight of the 
evidence is against a finding that the Veteran was exposed to 
herbicides in service, and his claimed cancer cannot be 
presumed to be caused by herbicide exposure, service 
connection for this condition on the basis of herbicide 
exposure must be denied.

VBA confirmed that the "Red Hat" operation referred to in 
the Veteran's service records involved the removal of 
chemical munitions of mustard and nerve agents rather than 
AO.  The Veteran's representative notes that the issue of 
service connection for esthesioneuroblastoma due to exposure 
to other chemicals, such as mustard gas, has not been 
addressed and requests an examination and an opinion as to 
whether any of the chemicals that were stored on Johnston 
Island during the Veteran's tenure there may be responsible 
for his claimed condition.  

Nothing in the record, other than the contentions of the 
Veteran and his representative, suggests that there is a 
causal connection between the claimed cancer and any incident 
of service, including exposure to chemicals.  The condition 
was first noted approximately 18 years after the end of the 
Veteran's active service, and there is no medical evidence 
suggesting that the condition is related to service.  The 
Internet articles and message board postings he has submitted 
discussing chemicals on Johnston Island do not constitute 
competent medical evidence of the cause of his cancer.  They 
are not "medical treatise" evidence and do not discuss 
"generic relationships with a degree of certainty such that, 
under the facts of a specific case, there is at least 
plausible causality based upon objective facts rather than on 
an unsubstantiated lay medical opinion."  Wallin v. West, 11 
Vet. App. 509, 513 (1998).  The Veteran is competent to 
describe any symptoms he has experienced.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.159, 3.303(a); Jandreau, 492 F.3d 
at 1372.  As a layperson , however, he is not competent to 
provide a medical opinion about the cause of his current 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  As there is no medical evidence suggesting a link 
between the Veteran's claimed cancer and his service, a VA 
examination is not necessary.  

In summary, the evidence does not demonstrate that the 
Veteran was exposed to herbicides in service or that his 
claimed cancer is caused by herbicide exposure.  Furthermore, 
there is no competent medical evidence suggesting that the 
claimed condition is associated with any incident of his 
service, to include exposure to chemicals on Johnston Island.  
Thus, there is no basis for service connection, and the claim 
must be denied.  


ORDER

Service connection for esthesioneuroblastoma with loss of 
smell, to include as secondary to herbicide or chemical 
exposure, is denied.  



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


